EXHIBIT 10.1
 
 


ATTACHMENT 1
 
PERFORMANCE SCHEDULE
 
PERFORMANCE SHARE CALCULATION
for Post-2011 Performance Awards
 



Ranking of Total Shareholder Return Relative to Peer Group 
Less than 40th Percentile
40th Percentile
50th Percentile
80th or Higher Percentile
Vested % of Target Award Earned
0%
50%
100%
200%
                             
Rate of Earnings Growth
Less than 1%
1%
3%
5% or Higher
Vested % of Target Award Earned
0%
50%
100%
200%

 
 
Committee Discretion.  Unless a Change in Control shall have occurred, the
Committee retains the sole discretion to reduce the number of Performance Shares
earned, with respect to any or all Participants, if the formula would result in
payouts that the Committee deems to be disproportionate to Company performance
or other circumstances merit a reduction in the amounts earned. Notwithstanding
the foregoing, the percentage of the target award to be vested based on Total
Shareholder Return shall not exceed 50% (threshold level) if the absolute Total
Shareholder Return of the Company for the Performance Period is negative.


Payment of Awards.  The number of Performance Shares earned shall be paid in
accordance with the provisions of Section 2.6 or 3.3 of the Sub-Plan, as
appropriate. Further, the terms of the awards are subject to the applicable
provisions of the Agreement and Plan of Merger, dated as of January 8, 2011, by
and among Duke Energy Corporation, Diamond Acquisition Corporation and the
Company, filed as Exhibit 2.1 to Current Report on Form 8-K dated January 10,
2011.






